97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Richard HENSLEY, Appellant.UNITED STATES of America, Appellee,v.Cynthia HENSLEY, Appellant.
Nos. 96-1627, 96-1754.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 10, 1996.Filed Sept. 19, 1996.

Before FAGG, HEANEY and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard Hensley and Cynthia Hensley entered guilty pleas to possession with intent to deliver marijuana.  On appeal, the Hensleys contend the district court improperly refused to suppress evidence gathered under an anticipatory search warrant.  Specifically, the Hensleys challenge the probable cause basis for the anticipatory warrant.  After a careful review of the record and the parties' briefs, we conclude the magistrate judge properly denied the Hensleys' motion to suppress.  We thus affirm for the reasons stated in the magistrate judge's report adopted by the district court.  See 8th Cir.  R. 47B.